Plaintiff while employed as a section laborer by defendant suffered an accidental personal *Page 408 
injury. Defendant's claim agent called upon plaintiff and offered him nearly $700 in settlement and compromise of the claim. Plaintiff declined. Thereupon, according to the testimony of plaintiff and his witnesses, the claim agent told plaintiff that if he would return to work, as recommended by defendant's doctor, he would be paid according to the terms of the Michigan workmen's compensation law (2 Comp. Laws 1929, § 8407 et seq.). Plaintiff agreed, and returned to work. Not being paid, he brought suit, a count of the declaration being under the Federal employers' liability act (45 USCA, §§ 51-59), and a second count upon the agreement stated. The first count was eliminated. From verdict and judgment under the second count, defendant has appealed. Whether the agreement was made was clearly a question of fact for the jury.
The employer was not under the Michigan workmen's compensation law. There is evidence of express authority of the claim agent to settle the claim. In view of the circumstances, including the fact that plaintiff returned to work in pursuance of the agreement, it is clear that the jury was justified in finding implied authority at least on the part of the claim agent to make the agreement.
The agreement merely provided a measure of damages, the compensation act, and damages were measured accordingly. Clearly the agreed measure is not uncertain, as the compensation act in this respect has not been so regarded.
Other questions are presented but call for no discussion. We find no error.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. FEAD, J., did not participate in this decision. *Page 409